                                                                     USDCSDNY
                                                                     DOCUMENT
                                                                     ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATEF-IL-ED-:1--1----t,--/1,_tfl._41:)

 JUAN PABLO ARREOLA,

                                   Movant,                          20-CV-1490 (RMB)

                       -against-                                  15-CR-0824-01 (RMB)

 UNITED STATES OF AMERICA,                                               ORDER
                                   Respondent.



          The Court, having concluded that the motion brought by Mr. Juan Pablo Arreola under 28

U.S.C. § 2255 should not be summarily dismissed as being without merit, hereby ORDERS that:

          The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney 's Office for the Southern District of New York that this order has been issued.

          Within forty-five days of the date ofthis order, the U.S. Attorney's Office shall file an

answer or other pleading in response to the motion. Movant shall have thirty days from the date

on which Movant is served with Respondent's answer to file a response. Absent further order, the

motion will be considered fully submitted as of that date.

          The Court directs Defendant's CJA trial counsel, Richard Rosenberg, to file a response by

March 13, 2020.

          All papers filed or submitted for filing must include the criminal docket number and will

be docketed in the criminal case.



 Dated:      February 26, 2020
             New York, New York
                                                                    ?MLS
                                                                 RICHARD M. BERMAN
                                                                United States District Judge
